Citation Nr: 0604799	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post cataract extraction, right eye due to keratoplasty with 
secondary iris prolapse, corneal transplant (right eye 
disability).

2.  Entitlement to a total disability rating based upon 
individual unemployability resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from October 1961 to 
August 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon review 
of the record in light of the requirements of the VCAA, the 
Board finds that additional development is necessary to fully 
and fairly adjudicate the issues on appeal

The veteran's disability is rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6027, 6080, impairment of field vision due 
to a service connected right eye cataract.  Under Diagnostic 
Code 6080, the maximum rating for unilateral loss of field 
vision is 30 percent, the currently assigned rating.  The 
Board notes, however, that a higher rating may be granted if 
the veteran is determined to suffer from the loss of use of 
the right eye, having only light perception.  See 38 C.F.R. 
§ 4.79.

The recent comprehensive VA ophthalmological examination was 
conducted in October 2001.  At that time, the veteran was 
reported to be able to count fingers at 4 feet in the right 
eye.  38 C.F.R. § 4.79 states, in pertinent part, that the 
loss of use of one eye, having only light perception, is 
determined when counting fingers cannot be accomplished at 3 
feet.  

The veteran claims that his right eye vision has worsened 
since October 2001 in that he has light perception only in 
the right eye.  Indeed, a May 2002 VA ophthalmology clinic 
report notes an impression that includes "blindness."  
However, it is unclear from this record whether this notation 
represents that the veteran has light perception only in the 
right eye, or some other indicia of decreased field vision or 
visual acuity that may result in a rating higher than the 
assigned 30 percent disability rating.

Therefore, in view of the fact that it has been over 4 years 
since the veteran's last comprehensive ophthalmological 
examination evaluating his service-connected right eye 
disability, and in consideration of the May 2002 VA clinical 
record indicating that the veteran's right eye vision may 
have worsened as is claimed by the veteran, the Board finds 
that a new VA ophthalmological examination is warranted. 

The Board also notes that as the issue of entitlement to TDIU 
is inextricably intertwined with the issue of entitlement to 
an increased disability rating for the service-connected 
right eye disability, the TDIU issue is also remanded to the 
RO for consideration pending the outcome of the development 
ordered herein. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran shall be afforded an 
opportunity to have a VA examination for 
the purpose of evaluating his claim of 
entitlement to an increased disability 
rating for service-connected right eye 
disability.  The examiner should review 
the claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
The examiner should apply the appropriate 
examination protocols and diagnostic 
codes enunciated by 38 C.F.R. §§ 4.75-
4.84a to thoroughly evaluate the 
veteran's service-connected visual 
impairment of the right eye.  The 
examiner is specifically requested to 
comment on whether the veteran meets the 
criteria for loss of use of the service-
connected right eye, having light 
perception only, as defined by 38 C.F.R. 
§ 4.79.

2.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


